United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Reston, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1027
Issued: September 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2008 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ April 10, 2007 merit decision finding that he had not
established an injury causally related to his federal employment and a February 5, 2008 nonmerit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over both the
merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on September 17, 2006; and (2) whether the
Office properly refused to reopen appellant’s case for further consideration of the merits
pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On September 18, 2006 appellant, then a 43-year-old federal air marshal, filed a
traumatic injury alleging on September 17, 2006 he injured his lower back arising from his seat
following a flight. He stated, “I began to get out of my seat something popped in my back and
my left leg went numb and lost weight bearing ability causing me to fall back into seat.”
Appellant sought treatment from a physician’s assistant on September 18, 2006.1 He
underwent a magnetic resonance imaging (MRI) scan on September 25, 2006, which
demonstrated post-surgical changes at L2-3 and L4-5. Level L3-4 exhibited a disc bulge and
broad disc herniation with compromise of the L4 nerve roots. Dr. M. Darryl Antonacci, a Boardcertified orthopedic surgeon, completed a report on October 24, 2006 and noted appellant’s
history of injury on an airplane as “getting out of a seat and as he began to stand, he heard a pop
with intense pain along with left leg pain and numbness.” He noted that appellant had previous
surgery for a microdiscectomy at L3-4 and L4-5 in 2001. On physical examination
Dr. Antonacci found that appellant exhibited muscle spasm in the low back and left hip. He
diagnosed probable L3-4 disc herniation and recommended an epidural steroid injection.
Dr. Antonacci found appellant totally disabled.
In a letter dated November 13, 2006, the Office requested additional factual and medical
evidence from appellant. It allowed 30 days for a response.
Dr. Sanjay Bakshi, a Board-certified anesthesiologist, completed a report on October 30,
2006 and noted appellant’s history of injury. He diagnosed lumbar disc herniation at L3-4 and
recommended an additional MRI scan, which was performed on November 13, 2006. It
demonstrated a left para-midline disc herniation at L3-4. On November 20, 2006 Dr. Bakshi
recommended epidural injections at L3-4 bilaterally. On December 11, 2006 he stated, “It is my
opinion that [appellant’s] injury is related to his accident on September 17, 2006 and he is unable
to work at this time.” Appellant also submitted the surgical reports from his January 18, 2000
anterior cervical decompression and fusion at C4-7 and his August 7, 2001 bilateral
microdiscectomies at L2-3 and L4-5.
Dr. Bakshi completed an additional report on
December 14, 2006. He stated, “[Appellant’s] current symptomatology began on September 17,
2006 while working as a federal air marshal. At this time the patient states that he arose from a
seated position on an aircraft when he stumbled and fell back into his seat.” Dr. Bakshi stated
that the finding of herniated disc at L3-4 on MRI scan directly correlated with appellant’s low
back pain and radiculopathy as well as the findings of physical examination of positive straight
leg raising and weakness. He concluded, “[I]t is my professional opinion that [appellant’s]
current symptomatology is causally related to the accident he sustained on September 17, 2006
while working as a federal air marshal.”

1

Registered nurses, licensed practical nurses and physician’s assistants are not “physicians” as defined under the
Federal Employees’ Compensation Act. Their opinions are of no probative value. Roy L. Humphrey, 57 ECAB
238, 242 (2005); 5 U.S.C. § 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists,
dentists, clinical psychologist, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by State law.”

2

By decision dated December 22, 2006, the Office denied appellant’s claim. It found that
the September 17, 2006 incident occurred, but that the medical evidence did not provide a
diagnosis which could be attributed to the incident.
Appellant requested reconsideration on January 9, 2007 and resubmitted Dr. Bakshi’s
December 14, 2006 report. On January 15, 2007 Dr. Bakshi opined that appellant’s current low
back pain began on September 17, 2006 when he arose from a seated position on an aircraft,
stumbled and fell back into his seat. He stated that appellant experienced a pop with intense pain
as well as left leg pain and numbness. Dr. Bakshi diagnosed left para-midline disc herniation at
L3-4. He noted that disc herniation could occur when undue stress was placed on the disc.
Dr. Bakshi stated, “Certainly, the shearing force associated with the history described by
[appellant], of rising up out of an airline seat with its associated twisting motion, then stumbling
and falling back can cause a disc to herniate.” He concluded that appellant’s employment
incident resulted in his current symptoms.
By decision dated April 10, 2007, the Office denied modification of the December 22,
2006 decision, findings that his description of the employment incident did not agree with that
provided by Dr. Bakshi. Specifically, it found that appellant did not describe standing with a
twisting motion or falling back into his seat and that as Dr. Bakshi’s opinion on causal
relationship was not based on an accurate history. The Office also found that Dr. Bakshi’s
opinion regarding causal relationship was couched in speculative terms and failed to explain a
“shearing force.”
Appellant, through his attorney, requested reconsideration on November 21, 2007. He
submitted a statement that on September 17, 2006 he twisted to arise from his assigned seat on a
50 passenger aircraft to clear the low ceiling and that “during this motion and continuing into up
righting myself the pop in my back occurred.” Appellant stated that pain then caused him to
stumble and collapse back into the seat. He also submitted a statement from a coworker,
Michael Wenk, describing the employment incident. Mr. Wenk stated that appellant attempted
to leave his seat at the completion of the flight by turning his body in a twisting motion. He
stated that appellant then fell back into his seat and was unable to rise. According to Mr. Wenk,
appellant was sweaty, pale and stated that he was experiencing extreme back pain.
Appellant submitted a May 9, 2007 report from Dr. Jose Fontanez, a Board-certified
internist, diagnosing chronic low back syndrome secondary to herniated disc. He also
resubmitted evidence from the physician’s assistant.
In a report dated October 11, 2007, Dr. Jack McNutty, a Board-certified neurosurgeon,
noted appellant’s history of injury as back pain beginning when he attempted to rise from his seat
on an airplane on September 17, 2006. He stated that appellant had no problem with his back
until this incident and that his current back condition was causally related to the September 17,
2006 employment injury. Dr. McNutty performed additional back surgery on appellant on
April 30, 2007 with a good outcome.
Dr. Bakshi completed a report on October 1, 2007 and described appellant’s
September 17, 2006 employment incident as occurring as he began to stand on an aircraft. He
stated that appellant’s left leg became numb and he lost weight bearing ability causing him to fall

3

back into his seat. Dr. Bakshi repeated his prior statements regarding the causal relationship
between appellant’s employment incident and his herniated disc. He further stated that appellant
described no other incident or history to account for his symptoms on September 17, 2006 and
opined that his symptomatology was causally related to this incident.
By decision dated February 5, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits finding that Dr. Bakshi’s October 1, 2007 report was repetitious. It
stated that a limited review of its prior decision was undertaken and the decision was not found
to be in error.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
The employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged. An employee has the
burden of establishing the occurrence of an injury at the time, place and in the manner alleged,
by the preponderance of the reliable, probative and substantial evidence. An injury does not
have to be confirmed by eyewitnesses in order to establish the fact that the employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his subsequent course of action. An employee has not
met his burden of proof where there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim.4
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury. The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
2

5 U.S.C. §§ 8101-8193.

3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

Id.

4

the relationship between the diagnosed condition and the specific employment activity identified
by the claimant.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an employment incident on September 17,
2006, which occurred when he was arising from his seat on an airplane felt a pop and due to the
loss of sensation in his left leg fell back into his seat. It initially denied appellant’s claim on the
grounds that he failed to submit evidence of a diagnosed condition on December 22, 2006. He
requested reconsideration and submitted additional medical evidence including the diagnosis of
left para-midline disc herniation at L3-4. The Office then denied appellant’s claim on April 10,
2007 on the grounds that the medical opinion evidence regarding the causal relationship between
his diagnosed condition and his employment incident was not based on an accurate factual
background and was couched in speculative terms.
Dr. Bakshi, a Board-certified anesthesiologist, submitted medical reports in support of
appellant’s claim for a herniated disc arising on September 17, 2006. In a report dated
October 30, 2006, he provided a history of injury consistent with appellant’s statement on the
claim form diagnosed lumbar disc herniation at L3-4. This report is not sufficient to meet
appellant’s burden of proof as Dr. Bakshi did not provide his opinion that the accepted
September 17, 2006 employment incident caused or contributed to the diagnosed condition of
herniated disc.
On December 11, 2006 Dr. Bakshi opined that appellant’s L3-4 disc herniation was due
to the September 17, 2006 employment incident. This report lacks the necessary medical
rationale explaining how the employment incident of arising from a seat on an airplane caused
the disc herniation. Without medical explanation, this report is not sufficient to meet appellant’s
burden of proof.
In a report dated December 14, 2006, Dr. Bakshi opined that appellant’s current
symptoms began as a result of his attempt to arise from an airplane seat with a subsequent
stumble and fall back into his seat. He again diagnosed herniated disc and offered the opinion
that appellant’s condition was related to this incident. In the December 14, 2006 report,
Dr. Bakshi’s statement of the facts began to deviate from the explanation of the employment
incident offered by appellant. He appeared to view the stumble and fall by appellant as
occurring prior to the back injury, while appellant clearly indicated that the stumble and fall were
the result of the pop in his back and the resulting weakness in his left leg. This factual deviation
by Dr. Bakshi lessens the probative value of his December 14, 2006 report as the report is not
based on a complete and accurate factual and medical background. This report also fails to
provide the necessary medical reasoning explaining how and why Dr. Bakshi believed that the
actual employment incident resulted in appellant’s herniated disc.
Dr. Bakshi completed a report on January 15, 2007 and described the employment
incident as arising with a twisting motion, then stumbling and falling back. He again diagnosed
L3-4 disc herniation. Dr. Bakshi stated that disc herniation could occur when undue stress was
5

Id.

5

placed on the disc. He stated, “Certainly, the shearing force associated with the history described
by [appellant], of rising up out of an airline seat with its associated twisting motion, then
stumbling and falling back can cause a disc to herniate.” This report adds additional factual
description of appellant’s employment incident not listed on the claim form. Appellant did not
specifically describe a twisting motion in arising from his seat. Dr. Bakshi again appears to view
the stumble and fall back into appellant’s seat as a cause of the injury rather than a result as
described by appellant. These factual deviations lessen the probative value of Dr. Bakshi’s
opinion on the causal relationship between the accepted employment incident and appellant’s
diagnosed disc herniation. His history of injury suggests that standing or standing with a
twisting motion alone would not be sufficient to cause appellant’s disc to herniate and that
instead a stumble and fall would be necessary. Finally, as noted by the Office, Dr. Bakshi seems
to equivocate on whether appellant’s employment incident did actually cause the herniated disc
by using suggestive words such as “can” or “could” rather than offering a definitive opinion.
While the opinion of a physician supporting causal relationship need not be one of absolute
medical certainty, neither can such opinion be speculative or equivocal. The opinion should be
one of reasonable medical certainty.6 For these reasons, appellant has failed to meet his burden
of proof in establishing that his L3-4 herniated disc resulted from the September 17, 2006
employment incident and the Office properly denied his claim.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,7
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.8 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.9
ANALYSIS -- ISSUE 2
Appellant, through his attorney, requested reconsideration on November 21, 2007. In
support of his request he further clarified the September 17, 2006 employment incident,
describing the twisting motion necessary to rise from an airplane seat with a low ceiling.
Appellant again indicated that the pop in his back occurred as he was arising and that his stumble
and fall back into his seat were the result of his sudden pain and weakness rather than a further
contributing cause. He also submitted a witness statement which also noted the twisting motion
required to arise from a seat on an airplane with the standard lower ceiling heights. The Board
finds that this new evidence is relevant to the reason for which the Office denied appellant’s
6

Samuel Senkow, 50 ECAB 370, 377 (1998).

7

5 U.S.C. §§ 8101-8193, § 8128(a).

8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.608(b).

6

claim, the discrepancy between his description of his employment incident and that of Dr. Bakshi
in his January 15, 2007 report addressing the medical reasoning behind his opinion that
appellant’s herniated disc was due to twisting during the September 17, 2006 employment
incident. The requirements for reopening a claim for merit review do not include the
requirement that a claimant submit all evidence which may be necessary to discharge his or her
burden of proof. The requirements pertaining to the submission of evidence in support of
reconsideration only specify that the evidence be relevant and pertinent and not previously
considered by the Office.10 This factual evidence complies with this requirement.
Appellant also submitted additional new medical evidence in support of his request for
reconsideration. In his October 1, 2007 report, Dr. Bakshi’s description of appellant’s
employment incident, including the stumble and fall, corresponded with his most recent
statements as well as with the history on his claim form. He also offered additional reasoning for
his opinion that appellant’s diagnosed condition was due to his employment incident. The Office
found that this report was repetitive. The Board finds that the report from Dr. Bakshi offers
additional medical opinion evidence on the causal relationship, the reason for which the Office
denied appellant’s claim on April 10, 2007, therefore, this report is new and relevant and requires
the Office to reopen his claim for further consideration of the merits.
Finally, appellant submitted medical reports from two additional physicians,
Drs. Fontanez, a Board-certified internist, and McNutty, a Board-certified neurosurgeon. The
Office did not describe this evidence in reviewing appellant’s claim. The Board notes that
Dr. McNutty listed a history of injury, opined that there was a causal relationship between
appellant’s employment incident and his back surgery and offered some medical reasoning. This
report was also sufficient to require the Office to reopen appellant’s claim for consideration of
the merits.
CONCLUSION
The Board finds that the Office properly found on April 10, 2007 that appellant had not
submitted the necessary medical opinion evidence based on a proper factual background to meet
his burden of proof in establishing that he sustained a herniated disc on September 17, 2006.
The Board further finds that appellant submitted relevant new evidence in support of his
November 21, 2007 request for reconsideration which warranted review of the merits of his
claim by the Office. On remand, the Office should conduct a merit review of the evidence
submitted with appellant’s November 21, 2007 request for reconsideration and issue an
appropriate decision.

10

Donald T. Pippin, 54 ECAB 631 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the February 5, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development in
accordance with this decision of the Board. The April 10, 2007 decision of the Office is
affirmed.
Issued: September 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

